ON MOTION FOR REHEARING
On August 17,1981, this Court filed its opinion, in this products liability-malpractice action, denying defendant Ortho Pharmaceutical Co.’s motion for a judgment notwithstanding the verdict or, in the alternative, a new trial. Plaintiffs also filed a motion seeking revision of the jury’s verdict which motion was likewise denied. Thereafter, on August 28, 1981, defendant Ortho filed a motion for a rehearing on that portion of the Court’s opinion regarding a communication from the jury addressed to the Court. See, Skill v. Martinez, No. 78-2893 (D.N.J. filed August 17, 1981). Plaintiffs maintain that this latter motion is untimely. Although not clear from the notice and supporting memorandum, inquiry by the Court of defense counsel disclosed that they were proceeding under Rule 12(1) of the General Rules for the District Court of New Jersey, which states:
I. A motion for re-argument shall be served and filed within 14 days after the filing of the court’s order or judgment on the original motion. There shall be served with the notice a memorandum, setting forth concisely the matters or controlling decisions which counsel believes the court has overlooked. No oral argument shall be heard unless the court grants the motion and specifically directs that the matter shall be re-argued orally. (emphasis supplied).
As is required by Rule 12(1), the defendant filed its motion for a rehearing1 within 14 days after the filing of the Court’s order on the original motion. Thus, the defendant’s motion was timely and will be considered by this Court. However, it will be considered solely on the proceedings presently on file. The Court finds oral argument, allowed under the cited rule only if specifically granted by the Court, is unnecessary in this particular matter.
At the very outset, it must be noted that after the defendant filed the instant motion for rehearing on August 28, 1981, it also filed, on September 16th, 1981, a Notice of Appeal with the Third Circuit Court of Appeals. As a general rule, the filing of a Notice of Appeal divests the district court *517of jurisdiction and transfers it to the court of appeals with respect to any matters involved in the appeal. Securities Exchange Commission v. Investors Security Corp., 560 F.2d 561, 568 (3d Cir. 1977). Notwithstanding this general rule, the district court may retain limited jurisdiction over the matter being appealed if the district court’s action will assist the court of appeals in its ultimate determinations. 9 Moore’s Federal Practice ¶ 203.11 (2d ed. 1980); Hovey v. McDonald, 109 U.S. 150, 157, 3 S.Ct. 136, 140, 27 L.Ed. 888 (1883); Securities Exchange Commission v. Investors Security Corp., 560 F.2d at 568; United States v. Lafko, 520 F.2d 622, 626 (3d Cir. 1975); State of New York v. Nuclear Reg. Com’n., 550 F.2d 745, 754, 758 (2d Cir. 1977).
Insight into resolution of the jurisdictional issue is provided by an examination of the relief sought in Ortho’s motion for a rehearing. It is requested that this Court grant either of two alternative forms of relief. First, the defendant submits that certain findings of the Court set forth in its August 17th opinion are erroneous and requests that we adopt the findings that it proposes in lieu of those contained in the Court’s opinion. Second, the defendant submits that if its proposed findings are not adopted, then the Court should have the Chief Judge of this Court order a plenary hearing before another judge of this or another district to resolve the conflict between its factual contentions and the findings of fact made by this Court.
After careful consideration of the defendant’s instant motion, we conclude that it is advisable for this Court to retain such jurisdiction, countenanced by the heretofore cited authorities, as may assist the court of appeals in resolving the conflict between this Court’s findings and those belatedly proposed by the defendant. No useful purpose would be served by allowing the defendant a full hearing on this matter as such a proceeding would only provide another forum for the defendant’s continuing and repetitive attack upon this Court's findings of fact. This Court’s views are contained in the trial transcript (2558-71), again in its prior opinion, see Skill v. Martinez, at 504-506, and for the third time, briefly but of necessity, in this opinion. The Court reiterates its factual findings with full awareness that the issue of any alleged error is one which must ultimately be resolved by the court of appeals.
Plaintiff, Margaret Skill and her husband, Arthur J. Skill, Jr., instituted this action initially against B. G. Martinez, M.D., Richard Renza,, M.D.2, and Ortho Pharmaceutical Co., maintaining that Mrs. Skill sustained a cerebral vascular accident, commonly known as a stroke, resulting from her ingestion of an oral contraceptive pill manufactured by the defendant Ortho, in conjuction with cigarette smoking. Following the Court’s charge on April 23, 1981, at 1:45 P.M., the jury began its deliberations. At 5:00 P.M. the jurors were dismissed, reconvening 9:20 A.M. the next day.
Shortly, after the second day of jury deliberations had begun, the Court received a note from the jury. At that time counsel for plaintiffs were present, but counsel for defendant were not.3 As the August 17th opinion indicates, the note from the jury posed the question: “What about Ovulen-21? Is this a birth control pill or does it control ovulation?” Skill v. Martinez, No. 78-2893, at 504. A record of *518the Cape May County Health Department indicated that plaintiff was given a one month prescription of Ovulen-21. (Tr. 267). When cross-examined on the contents of this hospital record, plaintiff testified that she had taken Ovulen-21 for one month, two years before her stroke. Defendant never made an assessment of plaintiff’s use of Ovulen-21. There was not one further word of testimony concerning Ovulen-21, nor was the manufacturer of this drug ever made a party to this suit by either _ the plaintiffs or the defendants.
The Court was thus confronted with the simple task of responding to the jury’s irrelevant question in a manner which would spare the defense any possibility of prejudice. The Court could have replied to the inquiry by stating that the question could not be answered because defense counsel were unavailable or by having the jury return to the courtroom for further instructions. In either case, the jury would have become aware of the absence of defense counsel. Alternatively, the Court could have waited until counsel for defendant arrived before responding to the question. However, any of these alternatives could well have resulted in the jury being prejudiced against the defendant’s case. Therefore, the Court rejected those options and instead immediately answered the question by stating that, “This is just another birth control pill that has nothing to do with this case.” Under the circumstances existing at that time, the Court is of the view that its response was the most reasonable.
When local counsel for defendant arrived, the Court explained what had occurred and she approved of the Court’s action. Twenty minutes later, but one and a half hours after the jury’s communication was received, counsel changed her mind and objected to the Court’s response. A record of these events was then made, in which counsel objected to the Court’s instruction and the Court reaffirmed its initial action, refusing to recharge the jury. Note that in the findings proposed by the defendant, it is suggested that local counsel did not approve of the Court’s action when first informed of the jury communication. However, the record discloses the statement the Court made to local counsel, “I told you what the note was and I told you what my response was and I asked you whether that was all right with you and you told me yes.” (Tr. 2569). Logic would dictate that if local counsel did not agree with this statement she would have objected immediately, but she did not do so.
We now turn to the defendant’s motion for a rehearing. This motion is in reality an attempt to reargue basically the same claims made by the defendant in its motion for a judgment notwithstanding the verdict, or, in the alternative, a new trial. However, in the instant motion, Ortho presents the additional claim that the Court’s findings set forth in the August 17th opinion were erroneous. Defendant requests that this Court adopt its proposed findings of fact in lieu of those stated in the Court’s opinion of August 17th. However, the Court’s findings as to what had occurred on that day were known to the defendant’s counsel prior to its original motion. (Tr. 2556-71). As previously stated, local counsel could have objected on the record to the Court’s recollection of her initial reaction to the jury communication, but failed to do so. Additionally, if defendant’s counsel were of the view that the Court’s findings were erroneous, they had the opportunity to request oral argument on their original motion to resolve any conflict at that time. Counsel had the choice then to clarify any discrepancies between this Court’s version and counsel’s, but opted to waive oral argument. Instead, only after defendant’s original motion was denied did counsel challenge the Court’s findings. In any event, review of the record reveals that the findings contained in the Court’s August 17th opinion accurately reflect what occurred on the day in question. This Court, therefore, refuses to adopt the findings of fact proposed by the defendant.
As aforementioned, except for the claim that the Court’s factual findings were erroneous, this motion presents basically the same claims that were presented in defend*519ant’s original motion. Defendant even cites the same cases in support of this motion as were heretofore cited, with the exception of Hartol Petroleum Corp. v. Cantelou Oil Co., Inc., 107 F.Supp. 373 (W.D.Pa.1952). Because this case is mentioned for the first time in defendant’s instant memorandum, discussion is warranted.
Defendant relies upon Hartol to support its claim that this Court erred by not making a record of the note and response at the exact moment the response was made. But the decision in Hartol does not support such a position. Instead, Hartol is supportive of the proposition that when the jurors, after having begun deliberations, present a question to the Court, and that question requires no discussion, a record must be made of the note and the Court’s answer, and counsel for both parties must have an opportunity to object. Id. at 375.
In the instant case, however, a record was made of the note and the Court’s response thereto. Although the record was actually made shortly after the answer was returned to the jury, the accuracy of the recording of the contents of the note and the judge’s response are not in issue here. Counsel for defendant never asked to see the note nor did she challenge the accuracy of the Court’s recollection, or that of plaintiff’s counsel, regarding the contents of the note. The fact that, as was later learned, the note was inadvertently destroyed by the jury should, therefore, not affect the outcome of this motion. The issue raised by the defendant is whether counsel had an adequate opportunity to object. Clearly, she was afforded such opportunity and in fact did object. (Tr. 2559). The Court then reiterated that the jury’s question was irrelevant and that the Court’s answer thereto would not be changed. (Tr. 2567-71).4
As for the alternative relief sought by the defendant by way of this motion, i.e. a plenary hearing, retention of limited jurisdiction to decide this issue is not technically necessary to assist the court of appeals. However, it would be difficult for this Court to refrain from expressing its view and to ignore the ramifications of the defendant’s request.
In the second part of defendant’s motion, it is submitted that if this Court does not adopt the findings proposed by the defendant in lieu of those made in the Court’s original opinion, then we should have the Chief Judge of this Court order a plenary hearing before another judge of this or another district to resolve the conflict between the factual contentions of the defendant and the findings made by this Court. Defendant cites as authority for this unprecedented proceeding the American Bar Association Code of Judicial Conduct Canons 2 and 3. Canon 2 pertains to the avoidance by a judge of impropriety and the appearance of impropriety in all his activities. Canon 3 pertains to the performance by a judge of the duties of his office impartially and diligently. Even a strained interpretation of either Canon would not provide authority for the plenary hearing sought by the defendant.
Furthermore, defendant claims that pursuant to 28 U.S.C. § 455(b)(1), this Court should disqualify itself from hearing the motion because of its personal knowledge of disputed evidentiary facts. However, this statute does not support the defendant’s position. It states, in pertinent part, that a judge shall disqualify himself “[w]here he has a personal bias or prejudice concerning a party or personal knowledge of disputed evidentiary facts concerning the proceedings[.]” Contrary to what is implied by defendant, a judge need only disqualify himself when the knowledge is obtained from an extrajudicial source. United States v. Winston, 613 F.2d 221, 223 (9th Cir. 1980). “Knowledge obtained in the *520course of earlier participation in the same case does not require that a judge recuse himself.” Id. The Court’s knowledge, in the instant case, was acquired solely through its involvement with the trial.
In support of its position that Section 455(b)(1) applies, defendant cites United States v. Mirkin, 649 F.2d 78 (1st Cir. 1981). However, the decison in Mirkin involves disqualification of a judge under the part of section (b)(1) which pertains to a judge’s “personal bias or prejudice.” Assuming, ar-guendo, that defendant contends that this Court is biased or prejudiced against it, or assuming that the defendant intends to apply Mirkin by analogy, the decision is still inapposite to the defendant’s position.
In Mirkin, the defendant in a tax evasion case appealed from the denial of his motion for a new trial based on an allegation of juror misconduct. On appeal he argued, in part, that the trial judge should have disqualified himself from hearing the motion, pursuant to 28 U.S.C. § 455(b)(1), because of his bias or prejudice against the defendant. The court of appeals affirmed the trial court concluding that disqualification for “personal bias or prejudice”, like disqualification for “personal knowledge”, requires that the bias or prejudice stem from an extrajudicial source. Id. at 81. Similarly, in the present matter, any opinion held by this Court could only have been based on what was observed during the course of the proceedings.
The other cases cited by defendant in its reply memorandum are equally unpersuasive. In United States v. Halley, 240 F.2d 418 (2d Cir. 1957), the defendant appealed from the denial of his motion in the nature of coram nobis to vacate a prior judgment of conviction and sentence. The motion had been heard by the judge that had presided at the time of plea and sentence. The defendant claimed that the trial judge had not advised him of his right to counsel. The Court did not believe the defendant’s claim and denied the motion. The Second Circuit Court of Appeals affirmed. In dicta, the court of appeals added that under ordinary circumstances many coram nobis “proceedings involve issues as to which the judge of the sentencing court may be a material witness .... [Consequently, we] suggest the advisability of having such applications heard before some district judge other than the judge . .. who presided at the time of plea and the time of sentence.” Id. at 419.
In Tyler v. Swenson, 427 F.2d 412 (8th Cir. 1970), the relevant portion of the decision held that when a state court judge also sat as the judge in a post-conviction hearing and relied upon his own recollection as the only evidentiary basis for denying the relief sought, the federal court in a habeas corpus proceeding should have granted an eviden-tiary hearing or given the state court the opportunity to entertain the petitioner’s claim in a new evidentiary hearing before another judge. The court reasoned that “[a] member of the judiciary has no particular competence in factual recollection of unrecorded events . . . [and a] party should be permitted to test a judge’s recollection .... ” Id. at 415. (emphasis supplied).
Both cases are clearly distinguishable from the case at bar. This Court is not relying on its own recollection of unrecorded events, but on the transcript made at the time of the jury communication. In addition, defendant had the opportunity to test the Court’s version of what occurred both at the time the transcript was made and at the time of the original motion, but refused to do so.
As the above discussion indicates, the Judicial Conduct Canons 2 and 3, 28 U.S.C. § 455(b)(1) and the cited criminal cases provide no support for defendant’s claim that this Court must disqualify itself from hearing this motion. In any event, compliance with the defendant’s novel request would establish an undesirable precedent. If a plenary hearing were granted under the facts of this case, then every time the court’s view of the facts differed from that of counsel, a hearing would be required placing the court on the witness stand and having another judge determine the issue of credibility between the court and counsel. Such unseemly action would invariably *521undermine the legal system as it exists today.
This entire incident has been inflated beyond comprehension. . In essence, defendant’s motion involved the challenge of a minor incident in which the Court, in the absence of defense counsel, answered an irrelevant question that the jury communicated to the Court during its deliberations. Upon denial of the defendant’s motion for a judgment notwithstanding the verdict or, in the alternative, a new trial, defendant filed the instant motion for a rehearing in which the very same incident is questioned and which has been characterized by plaintiff’s counsel as an ad hominem attack upon this Court. We have determined that the current motion, like the defendant’s original motion, is without merit and should be denied.

. Although defendant’s motion is entitled a “Motion for Rehearing”, a motion brought pursuant to Rule 12(1) is properly captioned a “Motion for Re-argument.” However, in order to be consistent with the language of the motion and memorandum in support thereof, this Court will refer to it as a motion for rehearing.


. On the fifth day of the trial, the defendants B. G. Martinez, M.D., and Richard Renza, M.D. settled the claims against them.


. Ortho was represented by Robert Sparks, Esquire, admitted pro hac vice. Without informing the Court, Mr. Sparks absented himself on the second day of jury deliberations. The effect of his voluntary absence is examined in the opinion on defendant’s original motion. Skill v. Martinez, at 504. Pursuant to District Court of New Jersey General Rule 5, Jeanne Taylor, Esquire, served as local counsel in this matter. Ms. Taylor explained her absence as being the result of the mechanical failure of her automobile. Id. at 504. Although Ms. Taylor did not participate in the actual trial defense of defendant, this opinion proceeds in part by assuming, arguendo, that Ms. Taylor can be considered counsel for defendant.


. Cf. Arrington v. Robertson, 114 F.2d 821 (3d Cir. 1940) (where no record at all of the jury’s question was made). In Arrington, the court found the failure to record the jury’s question reversible error because the appellate court was unsure of the phraseology of the question and hence unable to determine the propriety of the trial court’s answer. Id. at 823. In the case presently before this Court, the phraseology of the jury’s question is not in issue. The defendant merely claims that the Court gave the wrong answer and objects thereto.